Citation Nr: 1135951	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-40 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a kidney disability.

2.  Entitlement to service connection for residuals of a concussion.

3.  Entitlement to service connection for cervical spine disability (neck disability).

4.  Entitlement to service connection for lumbar spine disability (back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel

INTRODUCTION

The Veteran had active service from March 1985 to June 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a kidney disability, residuals of a concussion, a cervical spine disability and lumbar spine disability.  Subsequent to the RO's issuance of the October 2007 statement of the case, he submitted a copy of a service treatment record; a letter from a private treatment provider, R.D.M., D.C.; lay statements; and research articles directly to the Board in support of his claims.  The Board notes, however, that he did not include a statement indicating that he was waiving referral of this evidence to the agency of original jurisdiction for initial review.  In this regard, the Board notes the evidence submitted by the Veteran has not been reviewed by the RO and, without an appropriate waiver or a full grant of the benefit sought in this case, this evidence must be referred to the RO for consideration in the first instance.  See 38 C.F.R. § 20.1304(c).

In addition, the letter from R.D.M. indicates that he has treated the Veteran's back disabilities since October 2005; however, the Veteran has not submitted, and VA has not requested treatment records from this provider.  

Further, in the letter, R.D.M. identified the Veteran's prior treatment provider, Dr. T.C.  Records from Dr. T.C. have not been submitted or requested.  Under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), VA is required to assist the Veteran in obtaining evidence, including records not in the custody of a Federal department or agency.  While the RO has already requested information from the Veteran regarding private treatment providers, a request to which the Veteran did not reply, since providers have now been identified, the Board finds that additional attempts to obtain records from these providers must be made.

The Veteran himself should attempt to get these records in order to expedite the case.

The Veteran's representative has also indicated that the Veteran was a member of the United States Army Reserve from May 1985 to January 1991 and that records appear to indicate that he was in service as recently as 2009.  The Veteran has requested that VA obtain all service records, to include his reserve treatment records and all personnel records.  In this case, service personnel records have not been obtained and associated with the claims file.  The law requires VA to obtain relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  Whenever VA attempts to obtain records from a Federal department or agency, the efforts to obtain those records must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3).  Accordingly, the Board finds that a remand is warranted so that service personnel records can be obtained.

Finally, the recently submitted treatment records indicate that the Veteran has current lumbar and cervical spine disabilities that may be related to service.  A VA examination has not been conducted in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, because the newly submitted evidence indicates an injury during service, indicates current disabilities, and includes statements alleging that the current disability is a continuation of the in-service injury, the Board finds that a VA examination is necessary to determine the nature and etiology of the spine disabilities.

Finally, the Board reminds the Veteran that service connection may only be granted for current disabilities; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board urges the Veteran to identify all private and VA providers that have treated his alleged disabilities during and since service and to obtain and submit the records himself or to submit an authorization and release form to VA so that VA can obtain the records for him.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's complete service personnel records, to include ACDUTRA and INACDUTRA records, if any, from the appropriate facility.  Service treatment records should also be obtained (if any) for all periods of ACDUTRA and INACDUTRA.

The requests should continue either until the records are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  All efforts to obtain these records should be fully documented, and any federal facility should provide a negative response if records are not available.

2.  Ask the Veteran to complete the appropriate authorization forms for R.D.M., DC, and Dr. T.C. and attempt to obtain the medical records from these providers and associate them with the claims file.

3.  Ask the Veteran to identify names, addresses and approximate dates of treatment for any other health care provider, VA and/or private, who may possess any additional records pertinent to his claims.  With any necessary authorization from the Veteran, the RO should attempt to obtain and associate with the claims file any medical records (if any) identified by the Veteran which have not been secured previously.

4.  If unsuccessful in obtaining any medical records identified by the Veteran (if any), inform him of this and ask that he provide a copy of the outstanding medical records.  The Veteran should, if possible, obtain these records himself to expedite the case.

5.  After completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of his alleged lumbar and cervical disabilities.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner is asked to indicate whether it is at least as likely as not (50 percent or more) that the Veteran's lumbar and cervical spine disabilities (if any) had onset during or as a result of service or an in-service injury.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why an opinion cannot be offered.

6.  Complete any additional development deemed necessary.

7.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


